                                                                   Case 2:19-bk-24804-VZ              Doc 452 Filed 03/12/20 Entered 03/12/20 12:51:40                            Desc
                                                                                                       Main Document    Page 1 of 12


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                               jdulberg@pszjlaw.com
                                                                   6           mpagay@pszjlaw.com

                                                                   7   Attorneys for Debtor and Debtor in Possession

                                                                   8                                    UNITED STATES BANKRUPTCY COURT

                                                                   9                                     CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                               LOS ANGELES DIVISION

                                                                  11   In re:                                                        Case No.: 2:19-bk-24804-VZ
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   YUETING JIA,1                                                 Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                       Debtor.                   REPLY TO SHANGHAI LAN CAI ASSET
                                           ATTORNEYS AT LAW




                                                                                                                                     MANAGEMENT CO, LTD.’S OBJECTION
                                                                  14                                                                 TO DEBTOR’S MOTION FOR ORDER (A)
                                                                                                                                     AUTHORIZING DEBTOR IN POSSESSION
                                                                  15                                                                 TO (I) OBTAIN POST-PETITION
                                                                                                                                     FINANCING PURSUANT TO 11 U.S.C.
                                                                  16                                                                 §§105, 362, AND 364, AND (II) GRANTING
                                                                                                                                     LIENS AND SUPERPRIORITY CLAIMS TO
                                                                  17                                                                 POST-PETITION LENDER PURSUANT TO
                                                                                                                                     11 U.S.C. §364; AND (B) MODIFYING
                                                                  18                                                                 AUTOMATIC STAY PURSUANT TO 11
                                                                                                                                     U.S.C. §§361, 362, AND 364
                                                                  19
                                                                                                                                     Date:      March 19, 2020
                                                                  20                                                                 Time:      9:30 a.m.
                                                                                                                                     Place:     United States Bankruptcy Court
                                                                  21                                                                            255 E. Temple Street,
                                                                                                                                                Los Angeles, CA 90012
                                                                  22                                                                 Courtroom: 1368
                                                                                                                                     Judge:     Hon. Vincent P. Zurzolo
                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28    1
                                                                          The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing
                                                                        address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                        DOCS_LA:328145.3 46353/002
                                                                   Case 2:19-bk-24804-VZ               Doc 452 Filed 03/12/20 Entered 03/12/20 12:51:40                          Desc
                                                                                                        Main Document    Page 2 of 12


                                                                   1              Yueting Jia, the debtor and debtor and debtor in possession (the “Debtor”) hereby replies to

                                                                   2   Shanghai Lan Cai Asset Management Co, Ltd.’s Objection to Debtor’s Motion for Order (A)

                                                                   3   Authorizing Debtor in Possession to (I) Obtain Post-Petition Financing Pursuant to 11 U.S.C.

                                                                   4   §§105, 362, and 364, and (II) Granting Liens and Superpriority Claims to Post-Petition Lender

                                                                   5   Pursuant to 11 U.S.C. §364; and (B) Modifying Automatic Stay Pursuant to 11 U.S.C. §§361, 362,

                                                                   6   and 364 [Docket No. 423] (the “Objection”) filed by Shanghai Lan Cai Asset Management Co, Ltd.

                                                                   7   (“SLC”), in response to Notice of Motion and Motion for Order (A) Authorizing Debtor in

                                                                   8   Possession to (I) Obtain Post-Petition Financing Pursuant to 11 U.S.C. §§105, 362, and 364, and

                                                                   9   (II) Granting Liens and Superpriority Claims to Post-Petition Lender Pursuant to 11 U.S.C. §364;

                                                                  10   and (B) Modifying Automatic Stay Pursuant to 11 U.S.C. §§361, 362, and 364 [Docket No. 384] (the

                                                                  11   “DIP Motion”), and respectfully states as follows:
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                               I.
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                     INTRODUCTION
                                           ATTORNEYS AT LAW




                                                                  14              The Objection makes two arguments:

                                                                  15              1.       The DIP Motion should be denied because the terms of the proposed financing violate

                                                                  16   an existing federal court order that remains in effect (Objection, p. 2, lns. 12-14); and

                                                                  17              2.       The DIP Motion should be denied because the Debtor has failed to satisfy his burden

                                                                  18   to demonstrate that the transaction is “entirely fair” because the DIP Motion “obscure[s] the true

                                                                  19   source of funding for the DIP loan.” (Objection, p. 4, lns. 15-21).

                                                                  20              These arguments do not provide a sufficient basis to deny the DIP Motion nor to fail to find

                                                                  21   that the DIP Lender, Pacific Technology Holding LLC (“PTH” or the “DIP Lender”) has acted in

                                                                  22   good faith, respectively. The Minute Order is not effective given the automatic stay of section 362

                                                                  23   of the Bankruptcy Code. Moreover, the Minute Order enjoined the Debtor from transferring value

                                                                  24   from his estate; it did not forbid him from borrowing new funds nor from encumbering his assets on

                                                                  25   a subordinated basis, nor from filing chapter 11, etc. Indeed it is unclear how the DIP Note proceeds

                                                                  26   coming into the estate on a secured basis but subject to SLC’s lien (to the extent it is not

                                                                  27   invalidated)2 can be treated as a violation of the order. The Minute Order itself simply does not

                                                                  28
                                                                       2
                                                                           As discussed below, the Court has already approved a stipulation whereby SLC agreed that its claim would be treated
                                                                                                                                    1
                                                                       DOCS_LA:328145.3 46353/002
                                                                   Case 2:19-bk-24804-VZ              Doc 452 Filed 03/12/20 Entered 03/12/20 12:51:40             Desc
                                                                                                       Main Document    Page 3 of 12


                                                                   1   prevent the financing sought by the Debtor in the DIP Motion – nor the prepetition loan which

                                                                   2   similarly was made expressly subject to the Minute Order. As discussed more fully below, the cases

                                                                   3   cited by SLC in fact suggest that SLC should seek relief from stay to obtain a ruling as to whether

                                                                   4   the order would prevent the DIP financing. However, it is clear that SLC does not believe that order

                                                                   5   would prevent either the prepetition loan or the DIP financing. SLC has been aware for many

                                                                   6   months that the DIP Lender’s prepetition loan has the same provision as the DIP Note regarding the

                                                                   7   obligation being subject to the Minute Order. Yet, SLC has not gone to the District Court in an

                                                                   8   attempt to argue that the prepetition note violates that order.

                                                                   9            With respect to SLC’s argument about the “true source” of the DIP financing, the only

                                                                  10   disclosure the Debtor has not made is the identity of the individual FF executives who loaned money

                                                                  11   to FF Global, which in turn advanced those funds to the DIP Lender on account of its loan to the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Debtor. SLC makes no argument about how the identity of these FF executives would add to the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   analysis of the fairness of the loan terms. The Debtor has elected not to disclose publicly the names
                                           ATTORNEYS AT LAW




                                                                  14   of those individual executives as such disclosure likely would cause the investors to refuse to

                                                                  15   advance the funds or enable SLC to commence a campaign of harassment against those investors.

                                                                  16   Neither of these reasons justifies revealing the individual identities of the executives supporting this

                                                                  17   loan.

                                                                  18                                                      II.

                                                                  19                   THE DIP MOTION SHOULD BE GRANTED AND A GOOD FAITH

                                                                  20                                            FINDING SHOULD BE MADE

                                                                  21   A.       SLC Is Not Acting In Good Faith

                                                                  22            Among hundreds of creditors and other parties in interest in this case, SLC is the only one

                                                                  23   that has objected to the DIP Motion. SLC’s motivation is transparent: it would like this case

                                                                  24   dismissed so it can take advantage of the secured position it achieved just prior to the

                                                                  25   commencement of this case, ahead of virtually all other unsecured creditors.

                                                                  26             On the eve of bankruptcy, SLC obtained a lien on the Debtor’s domestic assets, putting SLC

                                                                  27   ahead of virtually all other unsecured creditors in the race to collect upon their claims. Nonetheless,

                                                                  28
                                                                       as unsecured for all purposes in this case.
                                                                                                                           2
                                                                       DOCS_LA:328145.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 452 Filed 03/12/20 Entered 03/12/20 12:51:40                      Desc
                                                                                                     Main Document    Page 4 of 12


                                                                   1   when faced with a complaint seeking to avoid this lien as a preference, and because its lien is

                                                                   2   indisputably avoidable, SLC stipulated that its claim shall be treated as unsecured for all purposes in

                                                                   3   this case.3 SLC would like to see the Motion denied because it hopes to see the case dismissed and

                                                                   4   its lien reinstated to the detriment of the remaining unsecured creditor body.

                                                                   5             The remainder of the creditor body disagrees. No other parties have objected and the Motion

                                                                   6   is supported by the Official Committee of Unsecured Creditors (the “Committee”) as it provides the

                                                                   7   only available source of funding for administrative expenses in this case. The remainder of the

                                                                   8   creditor body and the Committee recognize that absent the critical funding the DIP Motion presents,

                                                                   9   the Debtor’s case will likely convert and creditors will receive substantially less than they can expect

                                                                  10   to obtain under the terms of the Debtor’s chapter 11 plan.

                                                                  11   B.        SLC Holds an Avoidable Lien
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12             On or about January 23, 2020, SLC filed a proof of claim (the “Claim”), asserting that its
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Claim was secured by the Debtor’s personal property based on a lien obtained under § 708.110(d) of
                                           ATTORNEYS AT LAW




                                                                  14   the California Code of Civil Procedure. However, SLC obtained its lien on or about August 15,

                                                                  15   2019, i.e., within 90 days of the date the Debtor’s bankruptcy case commenced, making the lien

                                                                  16   avoidable under section 547(b) of the Bankruptcy Code. SLC subsequently agreed, as set forth in

                                                                  17   the SLC Claim Stipulation, that the Claim is unsecured for all purposes in the chapter 11 case which

                                                                  18   is tantamount to acknowledging that it is avoidable. (SLC wanted to keep the lien “in place” for

                                                                  19   now in case it prevails on its motion to dismiss but the SLC Claim Stipulation acknowledges the lien

                                                                  20   is avoidable to the extent the case is not dismissed.) Given that its lien position is tenuous at best,

                                                                  21   SLC can only rely upon the Minute Order to bolster its argument that the DIP financing should be

                                                                  22   denied.

                                                                  23   C.        SLC’s Minute Order Is Subject to the Automatic Stay

                                                                  24             SLC contends that the injunction is not “rendered ineffective” by the bankruptcy filing

                                                                  25   (Objection, p. 3, lns. 16-17). However, the Minute Order’s injunction is stayed under section 362(a)

                                                                  26   because no exception applies, unless and until relief from stay is obtained. Aside from in fact being

                                                                  27

                                                                  28   3
                                                                         See Stipulation Resolving Status of Claim Held by Shanghai Lan Cai Asset Management Co., LTD. As General
                                                                       Unsecured Claim (the “SLC Claim Stipulation”) (Dkt. #368) and order approving same (Dkt #378).
                                                                                                                               3
                                                                       DOCS_LA:328145.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 452 Filed 03/12/20 Entered 03/12/20 12:51:40              Desc
                                                                                                     Main Document    Page 5 of 12


                                                                   1   the central issue in each case cited by SLC, it is also prevailing law. See, e.g., In re Sonnax, 907

                                                                   2   F.2d 1280 (2d Cir. 1990). In Sonnax, pre-bankruptcy, a state court injunction was issued prior to a

                                                                   3   final judgment on the merits. The injunction barred the debtor from selling product to any of the

                                                                   4   plaintiff’s customers. In particular, the Second Circuit stated: “While the state-court injunction

                                                                   5   would prevent Sonnax from doing much of its usual business, the [automatic] stay permits both

                                                                   6   parties to compete.” Id. at 1286. “Finally, Tri Component argues that the policies behind 28 U.S.C.

                                                                   7   § 1481 (1982 & Supp. V 1987), prohibit a bankruptcy court from enjoining another court. The

                                                                   8   statute provided that ‘[a] bankruptcy court shall have the powers of a court of equity, law and

                                                                   9   admiralty, but may not enjoin another court.’ 28 U.S.C. § 1481. However, Congress repealed this

                                                                  10   provision in 1984, and, in any event, the automatic stay provision operates by act of Congress rather

                                                                  11   than specific action by the bankruptcy court.” Id. at 1287.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           Thus, in the present case, absent obtaining relief from stay, which SLC cannot hope to obtain
                                        LOS ANGELES, CALIFORNIA




                                                                  13   here (as it must know given that it has not sought such relief), SLC cannot rely upon the Minute
                                           ATTORNEYS AT LAW




                                                                  14   Order to deny the DIP Motion.

                                                                  15   D.      The Proposed Financing Does Not Violate The Minute Order Nor Is This The Proper

                                                                  16           Setting For Such A Determination

                                                                  17           While it is true that the cases SLC cites indicate that a bankruptcy filing does not “dissolve” a

                                                                  18   prepetition injunction, those courts do require that relief from stay be obtained in order to enforce a

                                                                  19   prepetition injunction during the bankruptcy case. Indeed, SLC’s own cases seem to stand for this

                                                                  20   proposition as they are all opinions in the relief from stay context.

                                                                  21           For example, SLC incorrectly relies upon Truebro, Inc. v. Plumberex Specialty Prods., Inc.

                                                                  22   (In re Plumberex Specialty Prods., Inc.), 311 B.R. 551 (Bankr. C.D. Ca. 2004) for the notion that the

                                                                  23   Minute Order is in effect and prevents the Debtor from borrowing under section 364 of the

                                                                  24   Bankruptcy Code. In Plumberex, the issue was the debtor’s postpetition sale of a product that a

                                                                  25   judgment creditor, Truebro, alleged violated a prepetition federal patent infringement injunction that

                                                                  26   it had obtained against the debtor. Truebro sought relief from the automatic stay to pursue a

                                                                  27   “contempt proceeding” against Plumberex in the federal court where the patent litigation was

                                                                  28   pending. Notably, citing Sonnax, the bankruptcy court denied relief from the automatic stay on the

                                                                                                                           4
                                                                       DOCS_LA:328145.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 452 Filed 03/12/20 Entered 03/12/20 12:51:40               Desc
                                                                                                     Main Document    Page 6 of 12


                                                                   1   grounds that the contempt proceeding would involve burdensome new litigation as to whether, inter

                                                                   2   alia, infringement even actually was occurring (the product at issue was not actually the product that

                                                                   3   had been enjoined) and that would interfere with the debtor’s reorganization.

                                                                   4           Indeed, Plumberex shows precisely why the Debtor should prevail in the present case and

                                                                   5   that absent relief from stay, the Minute Order is of no import. Just as SLC has alleged in the present

                                                                   6   case, Truebro alleged that Plumberex filed its chapter 11 case in “bad faith” to avoid the force of an

                                                                   7   injunctive order issued by the district in the patent litigation. Id. at 554. The Bankruptcy Court

                                                                   8   rejected Truebro’s request for relief from stay to seek to enforce the injunctive order, finding that the

                                                                   9   chapter 11 filing was not made in bad faith (Id. at 560-61), that the underlying federal action would

                                                                  10   “undeniably” interfere with Plumberex’s chapter 11 case (Id. at 561), and that relief from stay was

                                                                  11   inappropriate where the underlying court had already issued a judgement and the only issue was
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   collection (Id. at 560-61).
                                        LOS ANGELES, CALIFORNIA




                                                                  13           Absent relief from stay – which is likely to be denied in this case for reasons similar to those
                                           ATTORNEYS AT LAW




                                                                  14   given by Judge Carroll in Plumberex – there is no justification for enforcing the Minute Order given

                                                                  15   that the Bankruptcy Court is charged with resolving literally exactly the issues covered by that order,

                                                                  16   i.e., marshalling the Debtor’s assets for the purpose of satisfying creditors. However, in the

                                                                  17   Bankruptcy Court, to SLC’s chagrin, these assets will be used to address billions of dollars of

                                                                  18   creditor claims, rather than just SLC’s $12 million claim, alone.

                                                                  19           If the Minute Order’s injunction is given the scope that SLC contends should be ascribed to

                                                                  20   it, the Debtor effectively would be enjoined in favor of a minor judgment creditor from using estate

                                                                  21   assets as collateral to secure necessary loans to reorganize. None of SLC’s cited cases support the

                                                                  22   Bankruptcy Court doing this, particularly not in order to aid collection of a prepetition judgment as

                                                                  23   opposed to preventing some sort of deleterious conduct like patent infringement, sanctionable

                                                                  24   discovery conduct, or attempts to skirt an enforceable non-compete agreement. (For example, David

                                                                  25   v. Hooker, Ltd., 560 F.2d 412 (9th Cir. 1977), concerns whether an order entered postpetition

                                                                  26   holding the debtor liable for attorney's fees as a sanction for violating a discovery order in a

                                                                  27   prepetition action was a stay violation. Both In re Hohol, 141 B.R. 293 (M.D. Pa. 1992) and In re

                                                                  28   Rudaw/Empirical Software Prods., Ltd., 83 B.R. 241 (Bankr. S.D.N.Y. 1988) involved whether a

                                                                                                                           5
                                                                       DOCS_LA:328145.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 452 Filed 03/12/20 Entered 03/12/20 12:51:40               Desc
                                                                                                     Main Document    Page 7 of 12


                                                                   1   non-compete provision in an injunction was being violated and whether stay relief was required to

                                                                   2   seek contempt and sanctions for that violation.)

                                                                   3           But beyond this point, even on its own terms, the Minute Order does not prohibit the

                                                                   4   borrowing proposed here. The Minute Order enjoined the Debtor from transferring value from his

                                                                   5   estate; it did not forbid him from borrowing new funds nor from encumbering his assets on a

                                                                   6   subordinated basis. Indeed it is unclear how the DIP Note proceeds coming into the estate on a

                                                                   7   secured basis but subject to SLC’s lien (to the extent it is not invalidated) can be treated as a

                                                                   8   violation of the order. The order itself simply does not prohibit the financing sought by the Debtor

                                                                   9   in the DIP Motion – nor does it prohibit the prepetition loan which also was made expressly subject

                                                                  10   to the Minute Order.4 The cases cited by SLC suggest that while the district court order may or may

                                                                  11   not “remain in effect” as SLC insists, SLC should seek relief from stay to obtain a ruling as to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   whether the order would prevent the DIP Financing. SLC has been aware for many months that the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   prepetition loan has the same provision as the DIP Note. Yet, SLC not gone to the District Court to
                                           ATTORNEYS AT LAW




                                                                  14   try to argue that the prepetition note violates the Minute Order.

                                                                  15   E.      Disclosure of the Identities of the FF Executives is Unnecessary and Harmful

                                                                  16           Without offering any legitimate justification for its argument, SLC contends that the DIP

                                                                  17   Motion should be denied – or at least no good faith finding should be made – because the Debtor has

                                                                  18   not publicly disclosed the identities of those FF executives that, as members of FF Global,

                                                                  19   participated in the loan at issue. SLC cannot explain why these identities are necessary; instead, it

                                                                  20   offers inapposite cases to support its argument.

                                                                  21           Notably, SLC places much of its argument upon Citicorp Venture Capital, Ltd. v. Comm. of

                                                                  22   Creditors Holding Unsecured Claims (In re Papercraft Corp.), 211 B.R. 813 (W.D. Pa. 1997), a

                                                                  23   case cited by the Debtor in the DIP Motion for the (non-controversial) principle that a transaction

                                                                  24   involving an insider requires additional scrutiny. The Papercraft case involves an affiliate of a

                                                                  25   debtor purchasing millions of dollars’ worth of claims at a discount without disclosing the purchases

                                                                  26   to the debtor or the committee. The committee and the debtor contended that the purchase of the

                                                                  27

                                                                  28   4
                                                                               Allowance of the prepetition loan by PTH is not at issue. The Motion does not include a
                                                                       “roll up” of the pre-petition loan by PTH into the post-petition DIP financing.
                                                                                                                          6
                                                                       DOCS_LA:328145.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 452 Filed 03/12/20 Entered 03/12/20 12:51:40               Desc
                                                                                                     Main Document    Page 8 of 12


                                                                   1   claims created conflicts of interest and affected voting. The bankruptcy court held that there should

                                                                   2   be a per se rule that when insiders purchase claims without disclosing their identity and relationship

                                                                   3   with the debtor, the claims should be disallowed to the extent the claims exceed what was paid for

                                                                   4   them. The bankruptcy court did not equitably subordinate the claims, but rather reduced the allowed

                                                                   5   amount to the price paid.

                                                                   6           On appeal, the District Court rejected the “per se” rule and remanded for findings relevant to

                                                                   7   equitable subordination. Both the lower court and the District Court opinion have to do with the

                                                                   8   allowance of claims purchased by insiders without notice, where the purchases caused harm to the

                                                                   9   estate. See, e.g., Papercraft at pp. 819-820. The District Court opinion offers nothing novel or

                                                                  10   controversial; the Debtor readily acknowledged there should be heightened scrutiny of insider

                                                                  11   transactions.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           In the present case, the insider status of PTH and its expected role as the DIP lender has been
                                        LOS ANGELES, CALIFORNIA




                                                                  13   long disclosed. For example, as early as the filing of the Debtor’s initial disclosure statement on
                                           ATTORNEYS AT LAW




                                                                  14   October 14, 2019, the Debtor described the relationship between PTH and the Debtor and its lending

                                                                  15   relationship. See Confidential Offering Memorandum, Disclosure Statement, and Consent

                                                                  16   Solicitation Statement (Dkt. #5), pp. 16 and 96 of 109. There certainly is no unfair advantage taken

                                                                  17   by PTH, nor profiteering as in Papercraft by an affiliate, nor undermining of the voting process.

                                                                  18   The DIP Note is critical to the success of this chapter 11 case – it is nothing like behavior outlined in

                                                                  19   Papercraft. Indeed, in the present case, the Debtor welcomes any party wishing to propose

                                                                  20   alternative DIP financing on similar or better terms as those offered by PTH. Neither the Debtor nor

                                                                  21   the Committee have been able to locate any viable alternative to the current financing proposal

                                                                  22   whatsoever.

                                                                  23           The only disclosure the Debtor has not made is the identity of the individual FF executives

                                                                  24   who loaned money to FF, which in turn advanced those funds to PTH on account of its loan to the

                                                                  25   Debtor. SLC makes no argument about how the identity of the FF executives would add to the

                                                                  26   analysis of the fairness of the loan terms. It is unclear from the Objection what legitimate purpose

                                                                  27   could be served by such disclosure. Instead, all the additional disclosure will do is cause the

                                                                  28   investors to refuse to advance the funds or enable SLC to commence a campaign of harassment

                                                                                                                           7
                                                                       DOCS_LA:328145.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 452 Filed 03/12/20 Entered 03/12/20 12:51:40            Desc
                                                                                                     Main Document    Page 9 of 12


                                                                   1   against those investors. This is not a sufficient ground to deny a good faith finding where the

                                                                   2   testimony offered clearly shows that the estate, via the Committee and the Debtor, engaged in

                                                                   3   extensive negotiations with the proposed DIP lender to obtain extremely generous lending terms.

                                                                   4                                                    III.

                                                                   5                                             CONCLUSION

                                                                   6           Here, PTH is the sole source of the funding necessary for the Debtor to confirm the chapter

                                                                   7   11 plan currently under consideration. Moreover, the Committee supports the proposed financing as

                                                                   8   no viable alternative has presented itself. The proposed financing does not violate the Minute Order,

                                                                   9   which is presently subject to the automatic stay, and PTH has proceeded in good faith.

                                                                  10           WHEREFORE, the Debtor requests that the Court overrule the Objection, grant the DIP

                                                                  11   Motion and find that the DIP Lender is entitled to a good faith finding as contemplated by section
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   364(e) of the Bankruptcy Code.
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14   Dated: March 12, 2020                        PACHULSKI STANG ZIEHL & JONES LLP

                                                                  15
                                                                                                                    By: /s/ Jeffrey W. Dulberg
                                                                  16                                                        Richard M. Pachulski
                                                                                                                            Jeffrey W. Dulberg
                                                                  17                                                        Malhar S. Pagay
                                                                  18                                                     Attorneys for Debtor and
                                                                                                                         Debtor in Possession
                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                         8
                                                                       DOCS_LA:328145.3 46353/002
        Case 2:19-bk-24804-VZ                     Doc 452 Filed 03/12/20 Entered 03/12/20 12:51:40                                      Desc
                                                   Main Document    Page 10 of 12
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                    10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): REPLY TO SHANGHAI LAN CAI ASSET
MANAGEMENT CO, LTD.’S OBJECTION TO DEBTOR’S MOTION FOR ORDER (A) AUTHORIZING DEBTOR IN
POSSESSION TO (I) OBTAIN POST-PETITION FINANCING PURSUANT TO 11 U.S.C. §§105, 362, AND 364, AND (II)
GRANTING LIENS AND SUPERPRIORITY CLAIMS TO POST-PETITION LENDER PURSUANT TO 11 U.S.C. §364;
AND (B) MODIFYING AUTOMATIC STAY PURSUANT TO 11 U.S.C. §§361, 362, AND 364 will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 12, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ____________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 12, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

 VIA HAND DELIVERY
 The Honorable Vincent P. Zurzolo
 United States Bankruptcy Court
 Central District of California
 255 East Temple Street, Suite 1360 / Courtroom 1368
 Los Angeles, CA 90012

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  March 12, 2020                 Mary de Leon                                                    /s/ Mary de Leon
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:328294.1 46353/002
        Case 2:19-bk-24804-VZ
                       Doc 452 Filed 03/12/20 Entered 03/12/20 12:51:40                                                             Desc
                        Main Document    Page 11 of 12
SERVICE INFORMATION FOR CASE NO. 19-bk-24804-VZ

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com,
         pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
        Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Christopher E Prince cprince@lesnickprince.com,
         jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerl
         aw.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Claire K Wu ckwu@sulmeyerlaw.com,
         mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com,
         rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:328294.1 46353/002
      Case 2:19-bk-24804-VZ                  Doc 452 Filed 03/12/20 Entered 03/12/20 12:51:40                                       Desc
                                              Main Document    Page 12 of 12
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL

VIA OVERNIGHT MAIL AND EMAIL
Christopher E. Prince
LESNICK PRINCE & PAPPAS LLP
315 West Ninth Street, Suite 705
Los Angeles, CA 90015
Email: cprince@lesnickprince.com

VIA OVERNIGHT MAIL AND EMAIL
Daniel J. Saval
Dong Ni (Donna) Xu
KOBRE & KIM LLP
800 Third Avenue
New York, NY 10022
Email: daniel.saval@kobrekim.com
        donna.xu@kobrekim.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:328294.1 46353/002
